Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
	The following is a corrected notice of allowability in response to the IDS filed 12/27/2021, which has been fully considered by the Examiner.

Response to Amendment
By Examiner’s amendment claims 33, 35, 46, 47, and 49 are amended and claim 45 is cancelled. Claims 33-44 and 46-55 are allowed


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in via telephone by Kien Le on 12/9/2021.
The application has been amended as follows: 
33. (Currently Amended)	A stem cell information management system for performing an integrated management of information in an entry process of receiving a manufacturing request for manufacturing stem cells from somatic cells, a transport process of transporting somatic cells collected from a somatic cell donor or stem cells produced from the somatic cells, an examination process of examining the somatic cells or the stem cells, a manufacturing process of manufacturing the stem cells from the somatic cells, and a stock process of stocking the stem cells, the system comprising:
	a memory unit configured to store a collection schedule for collecting the somatic cells from the somatic cell donor, an examination schedule for examining the somatic cells, a production schedule for one or more production device(s) configured to produce the stem cells from the somatic cells, a cryopreservation schedule for one or more cryopreservation device(s) configured to cryopreserve the produced stem cells, and a stock schedule for a stock site at which the cryopreservation device(s) is/are stocked; [[and]]
	a determination unit configured to determine at least a collection date for collecting the somatic cells from the somatic cell donor, based on the stored collection schedule, the examination schedule, the production schedule, the cryopreservation schedule, and the stock schedule; and
	one or more conveyer device(s) configured to convey a somatic cell collection vial for containing the collected somatic cells to the production device(s),
wherein the one or more conveyer device(s)conveys the somatic cell collection vial to the production device(s), based on production device identification information contained in a first individual identification device, and 
wherein the determination unit determines to convey the somatic cell collection vial, based on the stored production schedule of the production device(s).

34. (Original)	A stem cell information management system according to claim 33, wherein the determination unit determines a transport date on which to transport a somatic cell collection kit for collecting somatic cells to the somatic cell donor, based on the collection date of the somatic cells.

35. (Currently Amended)	The stem cell information management system according to claim 34, wherein the somatic cell collection kit comprises [[a]] the somatic cell collection vial for containing collected somatic cells, and wherein the somatic cell collection vial comprises [[a]] the first individual identification device containing donor identification information for identifying the somatic cell donor and the production device identification information for identifying the production device.

36. (Original)	The stem cell information management system according to claim 35, wherein, when the request for manufacturing stem cells is received, the memory unit stores donor information including at least one of informed consent, nationality, address, sex, age, blood type, anamnesis, prescription history, health check results, and family members from whom stem cells are produced in the past, of the somatic cell donor, in association with the donor identification information.

37. (Original)	The stem cell information management system according to claim 36, wherein the memory unit stores  collection locations at which the somatic cells can be collected, and the 

38. (Original)	The stem cell information management system according to claim 37, further comprising a transport container configured to contain one or more of the somatic cell collection vials,
	wherein the transport container comprises at least one of:
		a heating and cooling device comprising a temperature estimation unit configured to estimate temperature of the somatic cells in the transport container, and a heating and cooling unit configured to automatically perform heating or cooling in conjunction with temperature data from the temperature estimation unit so that the temperature may be kept constant;
		an accumulated time measurement device configured to measure accumulated transportation time of the transport container;
		a coagulation monitoring device configured to monitor coagulation state of the somatic cells in the somatic cell collection vial; and
		a vibration sensor configured to detect vibration of the transport container;
	wherein the memory unit stores transport information including at least one of the temperature data, the accumulated transportation time, a numerical value representing the coagulation state, a numerical value representing the vibration; and
	wherein the determination unit determines to output an alarm for an abnormality at a time of transport and modify a schedule, based on the stored transport information.

39. (Original)	The stem cell information management system according to claim 38, further comprising a first examination device configured to perform examination as to whether or not the 

40. (Original)	The stem cell information management system according to claim 39, wherein the first examination device comprises at least one of a somatic cell counting device for counting the somatic cells and a gene expression level measurement device for measuring gene expression level.

41. (Original)	The stem cell information management system according to claim 40, wherein the determination unit determines whether or not the somatic cells can be easily reprogrammed, based on at least one of age, anamnesis, family members from whom stem cells are produced in the past, of the somatic cell donor, the cell count of the somatic cells, presence or absence of a particular gene, and gene expression level of a particular gene.

42. (Original)	The stem cell information management system according to claim 39, further comprising a vision sensor configured to acquire data in the production device,
wherein the memory unit stores data from the vision sensor, and wherein the determination unit determines production information including at least one of size or growth speed of stem cell clusters, ratio between stem cell clusters of different sizes, cell count of the stem cells, shape of the stem cells, color tone or pH of culture reagent, and presence or absence of differentiated cells having differentiated from the stem cells, based on the stored data from the vision sensor, and determines to output an alarm for an abnormality at a time of production and modify a schedule, based on the production information.

43. (Original)	The stem cell information management system according to claim 42, further comprising a second examination device configured to examine genomic information of the somatic cells and genomic information of the stem cells, wherein the memory unit stores examination information from the second examination device, and wherein the determination unit determines whether or not the genomic information of the somatic cells is identical to the genomic information of the stem cells and determines to output an alarm for an abnormality at a time of examination and modify a schedule, based on the stored examination information.

44. (Original)	The stem cell information management system according to claim 42, further comprising a third examination device configured to examine HLA types of the somatic cells and HLA types of the stem cells, wherein the memory unit stores examination information from the third examination device, and wherein the determination unit determines whether or not the HLA types of the somatic cells are identical to the HLA types of the stem cells and determines to output an alarm for an abnormality at a time of examination and modify a schedule, based on the stored examination information.

45. (Cancelled)
	
46. (Currently Amended)	The stem cell information management system according to claim 33, wherein the conveyer device conveys at least one of a stem cell production material and a culture reagent to the production device, wherein the memory unit stores inventory information of the stem cell production material and the culture reagent, and wherein the determination unit 

47. (Currently Amended)	The stem cell information management system according to  claim 33, further comprising a stem cell freezing vial for containing stem cells frozen after having been produced, wherein the determination unit determines, based on the stored production schedule, a predicted release date and time when the stem cell freezing vial will be released from the production device.

48. (Original)	The stem cell information management system according to claim 47, wherein the determination unit determines to modify the predicted release date and time, based on a result of monitoring of the production device, and wherein the conveyer device conveys the stem cell freezing vial released from the production device to the cryopreservation device, based on the modified predicted release date and time.

49. (Currently Amended)	The stem cell information management system according to claim 47, wherein the stem cell freezing vial is equipped with a second individual identification device containing donor identification information for identifying the somatic cell donor, the production device identification information for identifying the production device, and cryopreservation device identification information for identifying the cryopreservation device.

50. (Original)	The stem cell information management system according to claim 49, further comprising a reader device configured to read information included in at least one of the first individual identification device and the second individual identification device.

51. (Original)	The stem cell information management system according to claim 47, wherein the memory unit stores a cryopreservation date and time on which the stem cell freezing vial is stored in the cryopreservation device, and wherein the determination unit determines a cryopreservation period of the stem cell freezing vial, based on the stored cryopreservation date and time.

52. (Original)	The stem cell information management system according to claim 33, further comprising:
	a control device comprising interface software and work software; and
	an input device in wired or wireless communication with the control device and configured to input information in respective processes;
	wherein the interface software converts information formatted in a data format unique to the input device into information formatted in a data format unique to the work software.

53. (Original)	The stem cell information management system according to claim 42, wherein at least one of the collection location and collection date, the transport information and abnormality alarm, the examination information and abnormality alarm, and the production information and abnormality alarm is transmitted to a mobile terminal in a remote location by wireless communication.

54. (Original)	The stem cell information management system according to claim 33, wherein the somatic cells are blood cells or fibroblasts.

55. (Original)	The stem cell information management system according to claim 33, wherein the stem cells are iPS cells.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The cited prior art of records fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim. In particular, the prior art fails to teach the combination of a memory storing collection, examination, production, cryopreservation, and stock schedules, a determination unit (server) for determining a collection date based on all stored schedules, and a conveyor for conveying vials based on the production schedule. 	
The claims invention is also subject matter eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 because, under Step 2A Prong 2 and Step 2B, the recitation of the conveyor devices conveying collection vials based on production schedules integrate the abstract into practical application and recite significantly more than the judicial exception.
The closest related art of record is as follows:
Brevnova (U.S. Patent Application Publication No. 20080215364) 
Mickles (U.S. Patent Application Publication No. 20150186834)
Dudzinski (U.S. Patent Application Publication No. 20130325492)
Heckerman (U.S. Patent Application Publication No. 20170337337)
Jones (U.S. Patent Application Publication No. 20130159135)
Klein (U.S. Patent Application Publication No. 20110257999)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record is listed in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626